 



Exhibit 10.2

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”) is entered into as of May 31,
2005, by and between H. Thomas Hicks (the “Employee”) and URS Corporation, a
Delaware corporation (the “Company”).



  1.   Term Of Employment.

          (a) Basic Rule. The Company agrees to employ the Employee, and the
Employee agrees to remain in employment with the Company, from September 3, 2005
until the date on which the Employee’s employment terminates pursuant to
Subsection (b), (c), (d), (e) or (f) below.

          (b) Termination by Company Without Cause. The Company may terminate
the Employee’s employment at any time without Cause (as defined below) by giving
the Employee thirty (30) days’ advance notice in writing.

          (c) Termination by Company for Cause. The Company may terminate the
Employee’s employment at any time, with or without advance notice, for Cause.
For all purposes under this Agreement, “Cause” shall mean:

               (i) A willful failure or omission of the Employee to
substantially perform his duties hereunder, other than as a result of the death
or Disability (as defined below) of the Employee;

               (ii) A willful act by the Employee that constitutes gross
misconduct or fraud;

               (iii) The Employee’s conviction of, or plea of “guilty” or “no
contest” to, a felony, or any misdemeanor involving dishonesty;

               (iv) The Employee’s disobedience of lawful orders or directives
of the Chief Financial Officer (the “Chief Financial Officer”) or Chief
Executive Officer (the “Chief Executive Officer”) of the Company, or their
respective designees, or of the Board of Directors of the Company or a duly
appointed committee thereof (collectively, the “Board”); or

               (v) The Employee’s breach of any agreement with the Company.

          (d) Resignation by Employee. The Employee may terminate his employment
by giving the Company thirty (30) days’ advance notice in writing.

          (e) Death of Employee. The Employee’s employment shall terminate
automatically and immediately in the event of his death.

          (f) Disability. Subject to applicable laws, the Company may terminate
the Employee’s employment due to Disability by giving the Employee thirty
(30) days’ advance notice in writing. For all purposes under this Agreement,
“Disability” shall mean that the

1.



--------------------------------------------------------------------------------



 



Employee, at the time the notice is given, has performed none of his duties
under this Agreement for a period of not less than one hundred eighty
(180) consecutive days as a result of any physical or mental injury or illness.
In the event the Employee resumes the performance of substantially all of his
duties hereunder before termination of his active employment under this Section
1(f) becomes effective, the notice of termination shall automatically be deemed
to have been revoked.

          (g) Rights Upon Termination. Except as expressly provided in
Sections 6 and 7, upon the termination of the Employee’s employment pursuant to
this Section 1, the Employee shall only be entitled to the compensation,
benefits and reimbursements described in Sections 3, 4 and 5 for the period
preceding and including the effective date of the termination, which shall
include all accrued and unused vacation, all of which shall fully discharge all
responsibilities of the Company, its subsidiary and affiliated corporations and
related entities (collectively, “URS” and, individually, a “URS Entity”) to the
Employee.

          (h) Employment by Affiliate. The employment of the Employee shall not
be considered to have terminated for purposes of this Agreement if the Employee
is employed by any URS Entity.

          (i) Termination of Agreement. This Agreement shall terminate on the
earlier of the tenth (10th) anniversary of the date of this Agreement or the
date when all obligations of the parties hereunder have been satisfied.



  2.   Duties And Scope Of Employment.

          (a) Position. The Company agrees to employ the Employee in an
executive position during the term of his employment under this Agreement as
follows:

               (i) For the period from September 3, 2005 until March 1, 2006 or,
if later, the date on which the Company files its Annual Report on Form 10-K for
the fiscal year ending December 30, 2005 with the U.S. Securities and Exchange
Commission (the “SEC”), the Company agrees to employ the Employee as Vice
President, Finance (the “Transition Period”); and

               (ii) For the period commencing on the first day following the end
of the Transition Period and for the remaining term of his employment under this
Agreement, the Company agrees to employ the Employee as Vice President and Chief
Financial Officer (the “Continuation Period”).

The Employee shall report to the Chief Financial Officer during the Transition
Period and shall report to the Chief Executive Officer during the Continuation
Period. The Employee shall serve in such other positions on behalf of URS and
perform such duties consistent with an executive position for URS as are
required by the Chief Executive Officer and, with respect to the Transition
Period, the Chief Financial Officer. It is anticipated that the Employee’s
duties will require him to travel frequently and extensively. If the principal
office to which the Employee is assigned is changed by the Company, the Company
shall reimburse reasonable relocation expenses of the Employee in accordance
with generally applicable policies of the Company.

2.



--------------------------------------------------------------------------------



 



          (b) Obligations. During the term of his employment under this
Agreement, the Employee shall devote his full business efforts and time to URS
and shall not render services to any other person or entity without the prior
written consent of the Chief Executive Officer or his designee. The foregoing,
however, shall not preclude the Employee from (i) engaging in appropriate civic,
charitable or religious activities, (ii) devoting a reasonable amount of time to
private investments that do not interfere or conflict with his responsibilities
to the Company or (iii) serving on the boards of directors of other companies
provided that prior written approval for such service is obtained from the Chief
Executive Officer or his designee and that such service does not interfere or
conflict with his responsibilities to the Company.

          (c) Resignation from Other Positions. Immediately upon request by the
Company, before or after the termination of the employment of the Employee, he
shall resign from any and all positions he holds as director, officer, trustee,
nominee, agent for service of process, attorney-in-fact or similar position with
respect to any URS Entity, and shall execute, verify, acknowledge, swear to and
deliver any documents and instruments reasonably requested by the Company or
required to reflect such resignation.



  3.   Base Compensation, Target Bonus And Hiring Bonus.

          (a) Base Compensation. During the term of the Employee’s employment
under this Agreement, the Company agrees to pay the Employee as compensation for
his services a base salary at an annual rate of Four Hundred Sixty-Five Thousand
Dollars ($465,000), or at such higher rate as the Company may determine from
time to time in its sole discretion. Such salary shall be payable in accordance
with the Company’s standard payroll procedures. (The annual rate of compensation
specified in this Section 3, as increased by the Company from time to time in
its sole discretion, is referred to in this Agreement as “Base Compensation.”)

          (b) Target Bonus. Commencing January 1, 2006 and for the remainder of
the term of the Employee’s employment under this Agreement, the Company agrees
that the Employee shall participate in the Company’s annual bonus plan with a
target bonus percentage of not less than seventy-five percent (75%) of Base
Compensation. (The annual target bonus percentage specified in this Section 3,
as increased by the Company from time to time in its sole discretion, is
referred to in this Agreement as “Annual Target Bonus.”)

          (c) Hiring Bonus. The Company will pay Employee on March 31, 2006 a
one-time hiring bonus in the amount of one hundred sixteen thousand two hundred
fifty dollars ($116,250); provided that the Employee remains employed by the
Company under the terms of this Agreement on December 31, 2005; provided,
further, that the Company has met the minimum Net Income Threshold set forth in
the URS Corporation Annual Incentive Compensation Plan 2005 Plan Year Document.



  4.   Employee Benefits, Stock Options, Incentive Compensation And Other
Compensation Plans And Programs.

          (a) General. During the term of his employment under this Agreement,
the Employee shall be eligible to participate in the employee benefit plans,
stock option and other

3.



--------------------------------------------------------------------------------



 



equity-based incentive and compensation plans, and other executive incentive and
compensation programs maintained with respect to employees of the Company,
subject in each case to (i) the generally applicable terms and conditions of the
applicable plan or program and to the determinations of the Board or other
person administering such plan or program, (ii) determinations by URS, the Board
or any such person as to whether and to what extent the Employee shall so
participate or cease to participate, and (iii) amendment, modification or
termination of any such plan or program in the sole and absolute discretion of
URS.

          (b) Equity Grant. Upon commencement of the Employee’s employment under
this Agreement, the Employee shall be granted forty thousand (40,000) shares of
restricted URS common stock under the Company’s 1999 Equity Incentive Plan, such
grant to provide for ratable vesting of ten thousand (10,000) shares on the
first, second, third and fourth anniversaries of the date of grant and otherwise
to be evidenced by a standard form of restricted stock award agreement. In
addition, commencing January 1, 2006, the Employee shall be eligible for
additional equity grants or awards consistent with the type and size of equity
grants and awards provided to other senior executives of the Company when such
grants or awards are made generally to such senior executives as a group,
subject to the limitations specified in Section 4(a) above.

          (c) Relocation.

               (i) Relocation Bonus. Within thirty (30) days after commencement
of the Employee’s employment under this Agreement, the Company will pay the
Employee a one-time relocation bonus in the amount of four hundred thousand
dollars ($400,000) to assist the Employee with the cost of purchasing a
residence in the San Francisco Bay Area (the “New Residence”).

               (ii) Relocation Expenses. Within thirty (30) days after the
Employee submits to the Company an itemized account and appropriate supporting
documentation, the Company will reimburse the Employee for reasonable relocation
expenses, including moving expenses, house-hunting expenses and air fares for
the Employee and his dependents.

               (iii) Temporary Housing Allowance. For the period from the date
of commencement of the Employee’s employment under this Agreement until the
earlier of (i) the date the Employee takes possession of the New Residence or
(ii) June 30, 2006, the Company will reimburse the Employee for temporary
housing costs in the San Francisco area in an aggregate amount not to exceed ten
thousand dollars ($10,000) per month.

               (iv) Satisfaction of Obligations. The above payments shall
represent all relocation payments payable by the Company to the Employee, and
the Company will not be obligated to reimburse the Employee for any amount
associated with closing costs for the New Residence (e.g., closing costs, broker
commissions, mortgage points, etc.) or for any costs associated with the sale of
the Employee’s current residence, including any costs incident to such sale, any
difference between the proceeds from such sale and the cost of purchasing the
New Residence, or otherwise.

4.



--------------------------------------------------------------------------------



 



          (d) Automobile. During the term of the Employee’s employment under
this Agreement, the Company shall provide the Employee with an appropriate,
American-made automobile in accordance with the terms of the Company’s executive
automobile policy as in effect from time to time.



  5.   Business Expenses.

          In accordance with the Company’s generally applicable policies,
(i) during the term of his employment under this Agreement, the Employee shall
be authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder, and (ii) the Company
shall reimburse the Employee for such expenses upon presentation of an itemized
account and appropriate supporting documentation.



  6.   Certain Terminations Of Employment Following Change In Control.

          (a) Change in Control. For all purposes under this Agreement, “Change
in Control” shall mean that, after the date of commencement of the Employee’s
employment under this Agreement, any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), through the
acquisition or aggregation of securities, becomes the beneficial owner, directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors of the Company.

          (b) Good Reason. For all purposes under this Agreement, “Good Reason”
shall mean that (i) the Employee has incurred a reduction in his Base
Compensation or Annual Target Bonus, (ii) the Employee’s responsibilities and
authority, as set forth in Section 2(a), have been substantially reduced, or
(iii) the Employee’s principal office is changed, without the Employee’s written
approval, to a location more than twenty-five (25) miles from the location of
the Employee’s principal office on the date hereof.

          (c) Change in Control Payment and Severance Benefits. If, during the
term of the Employee’s employment under this Agreement and within one (1) year
after the occurrence of a Change in Control, either (i) the Employee voluntarily
resigns his employment for Good Reason, or (ii) the Company terminates the
Employee’s employment for any reason other than Cause or Disability, then the
Employee shall be entitled to receive a severance payment from the Company (the
“Change in Control Payment”) and in addition shall be entitled to Severance
Benefits in accordance with Subdivision (ii) of Section 7(a). No Change in
Control payment shall be made in case of termination of employment of the
Employee for Cause or by reason of resignation of the Employee other than for
Good Reason, or due to the death of Employee, or in any other circumstance not
specifically and expressly described in the immediately preceding sentence. The
Change in Control Payment shall be in an amount determined under Section 6(d)
below and shall be made in a lump sum not more than five (5) business days
following the effective date of the Employee’s release as described in Section 8
below or such later date as may be necessary to avoid the excise tax imposed by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

5.



--------------------------------------------------------------------------------



 



          (d) Amount of Change in Control Payment. The amount of the Change in
Control Payment shall be equal to two hundred percent (200%) of the sum of
(i) the Employee’s Base Compensation plus (ii) the Employee’s Base compensation
multiplied by his Annual Target Bonus, both as in effect on the date of the
Change in Control.

          (e) Incentive Programs. If, during the term of the Employee’s
employment under this Agreement, a Change in Control occurs, the Employee shall
become fully vested in all awards heretofore or hereafter granted to him under
all incentive compensation, deferred compensation, bonus, stock option, stock
appreciation rights, restricted stock, phantom stock or similar plans maintained
by URS that were held by the Employee but not yet vested as of the date of the
Change in Control, except if and to the extent specifically provided to the
contrary under the terms of any such plan or any specific grant or award made to
the Employee under any such plan.

          (f) No Mitigation. The Employee shall not be required to mitigate the
amount of any payment or benefit contemplated by this Section 6 (whether by
seeking new employment or in any other manner), nor shall any such payment or
benefit be reduced by earnings or benefits that the Employee may receive from
any other source.



  7.   Other Terminations Of Employment.

          (a) Severance Payment and Severance Benefits. In the event that,
during the term of the Employee’s employment under this Agreement, the Company
terminates the Employee’s employment for any reason other than Cause or
Disability or the Employee voluntarily resigns his employment for Good Reason
within one (1) month of the occurrence of the event constituting Good Reason,
and Section 6 does not apply, then:

               (i) The Company shall pay an amount (“Severance Payment”) in an
amount equal to one hundred percent (100%) of the Employee’s Base Compensation
as in effect on the date of employment termination. The Severance Payment shall
be paid in a lump sum not more than five (5) business days following the
effective date of the Employee’s release as described in Section 8 below or such
later date as may be necessary to avoid the excise tax imposed by Section 409A
of the Code.

               (ii) For the period of one (1) year following such termination,
the Company shall (i) reimburse the Employee for dental and health insurance
premiums required to be paid by the Employee for such one (1) year period to
obtain COBRA continuation coverage within the meaning of Section 4980B(f)(2) of
the Code, provided the Employee elects such continuation coverage, and
(ii) cause group long-term disability insurance coverage and basic term life
insurance coverage then provided to the Employee by the Company, if any, to be
continued for such one (1) year period (or, if such coverage cannot be continued
or can only be continued at a cost to the Company greater than the Company would
have incurred absent such termination, then, at the Company’s election, the
Company may either provide such long-term disability or term life insurance as
may be available at no greater cost than one hundred fifty percent (150%) of
what the Company would have incurred absent such termination or pay to the
Employee one hundred fifty percent (150%) of the amount of premiums the Company
would

6.



--------------------------------------------------------------------------------



 



have incurred to continue such coverage absent such termination) (payments and
benefits under this Subdivision (ii) of Section 7(a), collectively “Severance
Benefits”).

          (b) Termination of Severance Benefits. All Severance Benefits shall be
discontinued completely as of the date when the Employee returns to employment
or self-employment, whether full- or part-time, with an entity that offers any
group health insurance coverage to its employees or independent contractors,
regardless of whether such coverage is equivalent to the insurance coverage
contemplated by the Severance Benefits.

          (c) No Mitigation. The Employee shall not be required to mitigate the
amount of any payment or benefit contemplated by this Section 7 (whether by
seeking new employment or in any other manner), nor shall any such payment or
benefit be reduced by earnings or benefits that the Employee may receive from
any other source.



  8.   Change In Control Payment, Severance Payment And Severance Benefits
Conditioned Upon Execution Of Effective Release Of Claims.

          Notwithstanding any of the foregoing to the contrary, in no event
shall the Company be required to make any payment or provide any benefit
pursuant to Section 6 or 7 above unless and until the Employee executes and
delivers to the Company a General Release in the form of Exhibit A hereto, and
such release becomes effective in accordance with its terms; provided, however,
that pending such execution and delivery of such a release by the Employee, the
Company will advance for the account of the Employee premiums required to be
paid during the period during which the effectiveness of the release is pending
if necessary to avoid lapse with respect to the Employee within such period of a
group dental, health or disability policy to which Severance Benefits provided
under Subdivision (ii) of Section 7(a) relate, which advance shall be repaid by
the Employee upon expiration of (i) the period during which the Employee is
permitted to consider whether to execute the release (if the Employee does not
execute the release) or (ii) the period during which the effectiveness of the
release is pending (if the Employee executes the release then revokes it within
the seven- (7-) day revocation period).



  9.   Certain Additional Payments.

          If any payments, distributions or other benefits by or from the
Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payment required
under this Section 9) (collectively, the “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Employee with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Employee shall be entitled to receive
from the Company an additional payment (a “Gross-Up Payment”) in an amount such
that after payment by the Employee of all taxes (including, without limitation,
any Excise Tax, income and employment taxes and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, the Employee retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment. All calculations required by this Section 9
shall be performed by the independent auditors retained

7.



--------------------------------------------------------------------------------



 



by the Company most recently prior to the Change in Control (the “Auditors”),
based on information supplied by the Company and the Employee, and shall be
final and binding on the Company and the Employee. All fees and expenses of the
Auditors shall be paid by the Company.



  10.   Nondisclosure.

          During the term of this Agreement and thereafter, the Employee shall
not, without the prior written consent of the Chief Executive Officer or his
designee or the Board, disclose or use for any purpose (except in the course of
his employment under this Agreement and in furtherance of the business of URS)
confidential information or proprietary data of URS, except as required by
applicable law or legal process, in which case promptly and before disclosure
the Employee shall give notice to the Company of any such requirement or
process; provided, however, that confidential information shall not include any
information available from another source on a nonconfidential basis, known
generally to the public, or ascertainable from public or published information
(other than as a result of unauthorized disclosure by the Employee) or any
information of a type not otherwise considered confidential by persons engaged
in the same business as, or a business similar to, that conducted by URS. The
Employee agrees to deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents or electronic information (and copies
thereof) relating to the business of URS, which he may then possess or have
under his control. Nothing in this Section 10 or elsewhere in this Agreement
shall be deemed to waive, or to permit or authorize the Employee to take any
action which waives or could have the consequence of waiving, the
attorney-client privilege, the work product doctrine or any other privilege or
doctrine with respect to any information in the possession of the Employee or
any communication between the Employee and URS or any of its directors,
officers, employees, agents or other representatives.



  11.   Miscellaneous Provisions.

          (a) Successors. Subject to Section 11(j) below and provided that the
Employee may not delegate his duties hereunder without the consent of the Board,
this Agreement and all rights hereunder shall inure to the benefit of, and be
enforceable by, the parties’ successors, assigns, personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.

          (b) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when mailed by U.S. registered mail (return receipt
requested and postage prepaid), or when telecopied. In the case of the Employee,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing for income tax withholding
purposes or by notice given pursuant to this Section 11(b). In the case of the
Company, mailed notices shall be addressed to its corporate headquarters as
reflected in its most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q filed with the SEC, directed to the attention of its Secretary.
Telecopied notices shall be sent to such telephone number as the Company and the
Employee may specify for this purpose.

8.



--------------------------------------------------------------------------------



 



          (c) Modifications; Waiver. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

          (d) Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. Effective as of the date hereof, this
Agreement amends, restates and supersedes all prior employment agreements and
severance agreements between the parties, any other URS Entity, and their
respective predecessors.

          (e) Withholding. All payments made under this Agreement shall be
subject to reduction to reflect taxes and other payroll deductions required to
be withheld by law. The Employee hereby declares under penalty of perjury that
the Social Security Number he has provided to the Company is true and accurate.
To the extent permitted by applicable law, the Company also shall be entitled to
withhold from or offset against any payments under this Agreement any amounts
owed by the Employee (whether or not liquidated) to the Company or any other URS
Entity.

          (f) Certain Reductions and Offsets. Notwithstanding any other
provision of this Agreement to the contrary, any payments or benefits under this
Agreement shall be reduced by any severance payments and benefits payable by URS
to the Employee under any policy, plan, program or arrangement, including,
without limitation, any contract between the Employee and URS.

          (g) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of California, without regard to where the Employee has his residence or
principal office or where he performs his duties hereunder.

          (h) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

          (i) Arbitration. Except as otherwise provided in Section 9, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, or the Employee’s employment with the Company or the terms and
conditions or termination thereof, or any action or omission of any kind
whatsoever in the course of or connected in any way with any relations between
URS and the Employee, including without limitation all claims encompassed within
the scope of the form of General Release attached to this Agreement as
Exhibit A, shall be finally settled by binding arbitration before a single
arbitrator in accordance with the National rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “Association”),
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitration shall be administered by the San
Francisco,

9.



--------------------------------------------------------------------------------



 



California regional office of the Association and shall be conducted at the San
Francisco, California offices of the Association or at such other location in
San Francisco, California as the Association may designate. All fees and
expenses of the arbitrator and the Association shall be paid by the Company. The
Company and the Employee acknowledge and agree that any and all rights they may
have to resolve their claims by a jury trial hereby are expressly waived.

          (j) No Assignment. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 11(j) shall be void.

     In Witness Whereof, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              /s/ H. Thomas Hicks           H. Thomas Hicks
 
            URS Corporation,     a Delaware corporation
 
       

  By:   /s/ Kent P. Ainsworth

       

      Kent P. Ainsworth

      Executive Vice President, Chief Financial Officer and Secretary

10.



--------------------------------------------------------------------------------



 



Exhibit A

GENERAL RELEASE
(Individual Termination)

     This General Release (“Release”) is executed and delivered by H. Thomas
Hicks (“Employee”) to and for the benefit of URS Corporation, a Delaware
corporation, and any parent, subsidiary or affiliated corporation or related
entity of URS Corporation (collectively, “Company”).

     In consideration of certain payments and benefits which Employee will
receive following termination of employment pursuant to the terms of the
Employment Agreement entered into as May 31, 2005, between Employee and Company
(the “Agreement”), the sufficiency of which Employee hereby acknowledges,
Employee hereby agrees not to sue and fully, finally, completely and generally
releases, absolves and discharges Company, its predecessors, successors,
subsidiaries, parents, related companies and business concerns, affiliates,
partners, trustees, directors, officers, agents, attorneys, servants,
representatives and employees, past and present, and each of them (hereinafter
collectively referred to as “Releasees”) from any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action,
grievances, arbitrations, unfair labor practice charges, wages, vacation
payments, severance payments, obligations, commissions, overtime payments,
debts, profit sharing or bonus claims, expenses, damages, judgments, orders
and/or liabilities of whatever kind or nature in law, equity or otherwise,
whether known or unknown to Employee which Employee now owns or holds or has at
any time owned or held as against Releasees, or any of them through the date
Employee executes this Release (“Claims”), including specifically but not
exclusively and without limiting the generality of the foregoing, any and all
Claims arising out of or in any way connected to Employee’s employment with or
separation of employment from Company, including any Claims based on contract,
tort, wrongful discharge, fraud, breach of fiduciary duty, attorneys’ fees and
costs, discrimination in employment, any and all acts or omissions in
contravention of any federal, state or local laws or statutes (including, but
not limited to, federal or state securities laws, any deceptive trade practices
act or any similar act in any other state and the Racketeer Influenced and
Corrupt Organizations Act), and any right to recovery based on local, state or
federal age, sex, pregnancy, race, color, national origin, marital status,
religion, veteran status, disability, sexual orientation, medical condition,
union affiliation or other anti-discrimination laws, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the National Labor
Relations Act, the California Fair Employment and Housing Act, and any similar
act in effect in any jurisdiction applicable to Employee or Company, all as
amended, whether such claim be based upon an action filed by Employee or by a
governmental agency.

     During the time Employee is entitled to any Change in Control Payment,
Severance Payment or Severance Benefits, as defined and provided in Sections 6
and 7 of the Agreement, Employee agrees (i) to assist, as reasonably requested
by Company, in the transition of Employee’s responsibilities and (ii) not to
solicit any employee of Company to terminate or cease employment with Company.

1.



--------------------------------------------------------------------------------



 



     Employee agrees to cooperate with the Company in responding to the
reasonable requests of the Company in connection with any and all existing or
future litigation, arbitrations, mediations or investigations brought by or
against the Company, or its current or former affiliates, agents, officers,
directors or employees, whether administrative, civil or criminal in nature, in
which the Company reasonably deems Employee’s cooperation necessary or
desirable. In such matters, Employee agrees to provide the Company with
reasonable advice, assistance and information, including offering and explaining
evidence, providing sworn statements, and participating in discovery and trial
preparation and testimony. Employee also agrees to promptly send the Company
copies of all correspondence (for example, but not limited to, subpoenas)
received by Employee in connection with any such proceedings, unless Employee is
expressly prohibited by law from so doing. The failure by Employee to cooperate
fully with the Company in accordance with this provision will be a material
breach of the terms of this Agreement, which will excuse all commitments of the
Company to provide severance or other benefits to Employee under any agreement.
The Company agrees to reimburse Employee for all reasonable out-of-pocket
expenses she incurs in connection with the performance of his obligations under
this section; provided, however, that such expenses shall not include attorneys
fees, foregone wages or payment for services provided under this section.

     Without superseding any other agreements, including the Agreement, and
obligations Employee has with respect thereto, (i) Employee agrees not to
divulge or use, at any time, any information that might be of a confidential or
proprietary nature relative to Company, and (ii) Employee agrees to keep
confidential all information contained in this Release (except to the extent
(A) Company consents in writing to disclosure, (B) Employee is required by
process of law to make such disclosure and Employee promptly notifies Company of
receipt by Employee of such process, or (C) such information previously shall
have become publicly available other than by breach hereof on the part of
Employee).

     Employee acknowledges and agrees that neither anything in this Release nor
the offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release.

     It is the intention of Employee in executing this instrument that it shall
be effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified. In furtherance of this intention, Employee hereby
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, grievances and causes of
action, if any, as well as those relating to any other claims, demands,
grievances and causes of action hereinabove specified, and elects to assume all
risks for claims, demands, grievances and causes of action that now exist in
Employee’s favor, known or unknown, that are released under this Release.
Employee acknowledges Employee may hereafter discover facts different from, or
in addition to, those Employee now knows or believes to be true with respect to
the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

2.



--------------------------------------------------------------------------------



 



     If any provision of this Release or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable.

     Employee represents and warrants that Employee has not heretofore assigned
or transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.

     Employee represents that he is not aware of any claims other than the
claims that are released by this instrument. Employee acknowledges that he is
familiar with the provisions of California Civil Code Section 1542, which states
as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee, being aware of such Code section, agrees to waive any rights he may
have thereunder, as well as under any other statute or common law principle of
similar effect.

NOTICE TO EMPLOYEE

     The law requires that Employee be advised and Company hereby advises
Employee in writing to consult with an attorney and discuss this Release before
executing it. Employee acknowledges Company has provided to Employee at least
twenty-one (21) calendar days (forty-five (45) calendar days, in the case of a
group termination) within which to review and consider this Release before
signing it.

     Should Employee decide not to use the full twenty-one (21) or forty-five
(45) days, as applicable, then Employee knowingly and voluntarily waives any
claims that Employee was not in fact given that period of time or did not use
the entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release. Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired. Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
Section 11(b) of the Agreement and must be received by Company as so addressed
not later than midnight on the seventh (7th) day following Employee’s execution
of this Release. If Employee so revokes this Release, the Release shall not be
effective or enforceable and Employee will not receive the monies and benefits
described above. If Employee does not revoke this Release in the time frame
specified above, the Release shall become effective at 12:00:01 A.M. on the
eighth (8th) day after it is signed by Employee.

     In the case of a group termination, the law requires that Employee be
provided a detailed list of the job titles and ages of all employees who were
terminated in the group termination and the ages of all employees of the Company
in the same job classification or organizational unit who were not terminated.
Employee acknowledges that Employee has been provided with this information.

3.



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A

GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

     I have read and understood the foregoing General Release, have been advised
to and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.

         
Dated:
       

       

      H. Thomas Hicks

4.